MILLIKEN, Chief Justice.
The petitioner filed this original action in this Court on January 2, 1964, asking us to mandamus the Judge of the Warren Circuit Court to correct the form of his judgment of conviction of grand larceny by removing the provision permitting the State Parole Board to determine whether his sentence should run concurrently or consecutively with a five year sentence which was theretofore imposed by the Hopkins Circuit Court for another offense. Upon being informed that the State Parole Board did not have such discretion, the Warren Circuit Court had entered an Order on March 12, 1963, declaring that the two year sentence for grand larceny should run consecutively with the sentence then being served by Gibson. In other words, what the petition seeks had already been done. Furthermore, the Judge must be designated by name. Trodglen v. Judge, Daviess Circuit Court, Ky., 371 S.W.2d 40
The mandamus is denied.